By the Court.
The claimant was engaged in the business of stable-keeper, teaming and jobbing. He let, to work for the town on its roads, a cart, a pair of horses and himself as driver for the single and undivided price of $6 per day. His work was principally driving, but as occasion required he got off and shovelled and raked. The matter of handling the horses was left entirely to bim and he managed them in his own way. He had used a cart of his own most of the time, but on the day of his accident he furnished a cart which he did not own. The accident occurred while he was driving off the road to dump his cart and was caused by the giving way of the king bolt. The town was liable under St. 1913, c. 807, § 1, for injuries received by “such laborers, workmen and mechanics employed by it as receive injuries arising out of and in the course of their employment,” in general according to the provisions of the workmen’s compensation act.
The facts show plainly that the claimant was an independent contractor. He furnished the team and driver for one price. The duty of the care and management of the horses and cart rested upon him as such contractor. His injury occurred in connection with the performance of that duty. The case is covered in principle in every particular by Centrello’s Case, ante, 456, just decided.
It follows that the claimant does not come within the terms of St. 1913, c. 807, § 1, on which alone liability of the town can be. based.

Decree reversed.


Decree to be entered in favor of the town.